department of the treasury internal_revenue_service washington d c jul tax_exempt_and_government_entities_division uniform issue list cy ye selt ep ra ti legend taxpayer a ira b financial_institution c amount dear this is in response to your request dated date as supplemented by correspondence dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that on date he received a distribution equal to amount from ira b an individual_retirement_annuity ira described in sec_408 of the code which was maintained by financial_institution c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 was because the financial_institution was closed on the day taxpayer a maintained ira b at financial_institution c on date taxpayer a withdrew amount from ira b in order to use for expenses relating to his mother’s declining health taxpayer a intended to rollover the distribution within the 60-day period on date taxpayer a suffered a heart attack and underwent invasive surgery on date after his release from the hospital taxpayer a suffered additional medical emergencies during the 60-day period taxpayer a attempted to complete the rollover of amount on friday date the 58th day after the distribution but was told the wire transfer would not be completed until monday date the ' day financial_institution c processed the rollover of amount into ira b on date one day after the expiration of the 60-day period based on the above facts and representations taxpayer a requests a waiver of the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non- bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted are consistent with taxpayer a’s assertion that the failure to accomplish a rollover within the 60-day period prescribed by sec_408 was because the financial_institution was closed on the day therefore pursuant to sec_408 of the code the service waives the day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 except the 60-day requirement were met with respect to the contribution of amount into ira b amount d is considered a rollover_contribution within the meaning of section this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra sincerely yours co ap ftert willey carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
